PER CURIAM.
Upon an indictment for murder in the first degree appellant was convicted of murder in the second degree and sentenced to be imprisoned by confinement at hard labor in the state prison for a term of twenty years.
This court, having examined the record •on appeal and considered the points of law presented by appellant’s brief in the light ■of the assignments of error, is of the opinion that the assignments of error are with■out merit and that the judgment of conviction must be affirmed. No novel questions are presented and no useful purpose would be served by a detailed statement of ■the facts and applicable law.
Affirmed.
WIGGINTON, Chief Judge, and STUR-■GIS and CARROLL, DONALD, JJ., concur.